And the court, being of opinion that the plaintiff was not entitled to recover, judgment was rendered for the defendant, from which the plaintiff appealed to the Supreme Court.
Mrs. Cocke acquired the land by devise; she is therefore to be considered as the first purchaser. On her death, the inheritance descended to her only child, Elizabeth. On the death of Elizabeth, it descended to her only child, Margaret, who died intestate and without issue, leaving a brother and two sisters (by the name of Peter) of the half blood ex partepaterna. The question submitted was, whether the land had escheated to the University. It is enacted by Rule 5 in the Canons of Descent, Rev. St., ch. 38, that "on failure of lineal descendants, where the inheritance has not
been transmitted by descent or derived from an ancestor (as mentioned in the 4th rule), or where, if so *Page 297 
transmitted or derived, the blood of such ancestor is extinct, the inheritance shall descend to the next collateral relations of the person last seized, whether of the paternal or maternal line." In this case the land had been transmitted by descent from an ancestor to Margaret, the person last seized; but the blood of Mrs. Cocke, the ancestor, has become extinct. On this event happening, the inheritance descended, according to the aforesaid rule, to the next collateral relations of the paternal line of Margaret, the person last seized. These persons are her brother and sisters of the half blood, the children of her father, John Peter.
We are of the opinion that the lands mentioned did not escheat.
PER CURIAM.                                       Affirmed.
(389)